MEMORANDUM **
Marty Ware appeals pro se the district court’s summary judgment in favor of the California Franchise Tax Board (“FTB”) in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Aragon v. Republic Silver State *318Disposal, Inc., 292 F.3d 654, 659 (9th Cir. 2002), and we affirm.
The district court properly granted summary judgment to the FTB because Ware waived all legal claims against the FTB in the April 28, 1997 settlement. See Stro-man v. W. Coast Grocery Co., 884 F.2d 458, 461-62 (9th Cir.1989) (concluding waiver of Title VII claims valid where waiver was voluntary, deliberate, and informed).
Contrary to Ware’s contention, the district court properly denied Ware’s motion for appointment of counsel. See Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301,1318 (1981).
Ware’s remaining contentions lack merit.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.